Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is in response to the amendment filed 12/30/2021. As directed, claims 1-4 were amended. Accordingly, claims 1-4 are currently pending in this application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action. 
Allowable Subject Matter
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 4, Examiner deems an input data creation method comprising: a step of acquiring diagnostic information of a vehicle and traffic information output from an external device; and a step of extracting a plurality of data elements indicating a vehicle status during vehicle traveling from the diagnostic information to generate input data for operating a multimedia device of the vehicle based on the extracted data elements, wherein a timing at which the traffic information is generated on a time axis of the input data is set, and values of data elements included in the input data are changed to be novel and non-obvious over the prior art of record. Specifically, the prior art of record provides no teaching, suggestion, or motivation for modifying the prior art of record to include such an input data creation method for use in a vehicle multimedia device prototype emulator that uses actual data from other vehicles running in the real-world include diagnostics data and traffic information output from an external device (consistent with Applicant’s specification; i.e. a roadside traffic beacon or electronic toll collection (ETC) system), extracting and manipulation data elements from the diagnostics data, for input to a prototype multimedia device for testing or observing behavior of said multimedia device. 

Claims 2-3 depend from claim 1, and are deemed allowable at least by virtue of their dependence on allowable claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V KERRIGAN whose telephone number is (571)272-8552. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Olszewski John can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MICHAEL V KERRIGAN/Primary Examiner, Art Unit 3669